COX, Judge
(concurring):
12. During oral argument I asked appellate government counsel a very simple question: Is the regulation in question a lawful general regulation as defined in Article 92, Uniform Code of Military Justice, 10 USC § 892. Counsel declined to answer that question.
13. Either the regulation is a lawful general regulation issued by one empowered to make such edicts, thus binding every member of his or her command to blind obedience regardless of knowledge of the regulation, or it is not such a regulation. Because the answer is either yes or no, and because an answer of yes clearly ends this contested case in favor of the Government, I must conclude that the answer is no. Thus, I would reverse. However, I have such abiding respect for the ability of the Coast Guard Court of Criminal Appeals to provide us with an answer to that question that I can join Chief Judge Sullivan’s opinion.
14. Veritas non querit ángulos. (“Truth seeks no corners.”) Sir David Lyndesay, Supplycation Anent Syde Tails 1. 168 (c.1538), as quoted in The Macmillan Book of Proverbs, Maxims, and Famous Phrases 2389(7) (1965).